DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga et al. (US 2018/0257834, hereinafter “Kaminaga”) in view of Paleari et al. (US 2013/0251925, hereinafter “Paleari”).
In regard to claim 1, Kaminaga discloses a pouch container that comprises a film that can be used for retort sterilization [0004 and 0005]. Retort sterilization is also known as autoclaving. Thus, an autoclavable film. The film comprises a base film 20 that is a single-layer of a polyolefin [0036]. The examiner considers the base film 20 to be the skin layer. The film comprises a sealant layer 21 that is formed of a polyolefin [0037]. The film comprises an 23 which provides gas barrier characteristics and is formed from polyvinylidene chloride [0038]. The film comprises adhesive layers 24 which are between the seal layer and the intermediate layer [0039] and between the intermediate layer and the base layer [0040]. The adhesive layer is from base resin such as urethane resin [0041] which is a polymer. 
Kaminaga is silent with regard to the base layer comprising a first low melt point polyolefin, the first low melt point polyolefin having a melt point less than 1210C, the first low melt point polyolefin making up from 5 to 80 wt% of the seal layer, based on the total weight of the seal layer. 
Paleari discloses a multilayer film that comprises an outer heat sealable layer, a skin layer, a barrier layer, a tie layer between the seal layer and the barrier layer, and a tie layer between the barrier layer and the skin layer [0148]. The skin layer comprises a second low melt point polyolefin wherein the melt point is less than 1210C [0137 and 0149]. The second low melt point polyolefin making up 70 wt% of the skin layer based on the total weight of the skin layer [0148]. The skin layer is the second outer layer of the film. 
Kaminaga and Paleari both disclose multilayer films that are used to form packaging containers. Thus, it would have been obvious to one of ordinary skill in the art to utilize a low melt point polyolefin wherein the melt point is less than 1210C in up to 70 wt% as disclosed by Paleari in the base layer of Kaminaga motivated by expectation of forming a packaging material that has high abuse resistance, good mechanics, easy trimming and machinability [Paleari 0016].
Kaminaga is silent with regard to the seal layer comprising a first low melt point polyolefin, the first low melt point polyolefin having a melt point less than 1210C, the first low 
Paleari discloses a multilayer film that comprises an outer heat sealable layer, a skin layer, a barrier layer, a tie layer between the seal layer and the barrier layer, and a tie layer between the barrier layer and the skin layer [0148]. The heat sealable layer comprises a first low melt point polyolefin that has a melt point is less than 1210C [0135]. The first low melt point polyolefin makes up 80% of the first outer layer [0149]. 
Kaminaga and Paleari both disclose multilayer films that are used to form packaging containers. Thus, it would have been obvious to one of ordinary skill in the art to utilize a low melt point polyolefin wherein the melt point is less than 1210C in up to 70 wt% as disclosed by Paleari in the base layer of Kaminaga motivated by expectation of forming a packaging material that has high abuse resistance, good mechanics, easy trimming and machinability [Paleari 0016].
Kaminaga discloses that the adhesive layers comprise a polymer, however, Kaminaga is silent with regard to the polymer having a melting point less than 1210C. 
Paleari discloses that the first tie layer comprises a first tie polymer that has a melting point less than 1210C [0139 and 0151]. The second tie layer comprises a second tie polymer that has a melting point less than 1210C [0139 and 0153]. The first tie polymer and the second tie polymer make up 100 wt% of their respect layers [0151 and 0153]. 
Kaminaga and Paleari both disclose multilayer films that are used to form packaging containers. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a polymer having a melting point less than 1210C in an amount of 50 to 100 wt% as taught by Paleari in the adhesive tie layers of Kaminaga motivated by the expectation of forming an adhesive layer that provides sufficient adhesion of the layers [Paleari 0055].
23 which provides gas barrier characteristics and is formed from polyvinylidene chloride [0038]. However, Kaminaga is silent with regard to the polyvinylidene chloride being one of vinylidene chloride/methyl acrylate copolymer or vinylidene chloride/vinyl chloride copolymer.
Paleari discloses that the barrier layer comprises vinylidene chloride/methyl acrylate copolymer [0144 and 0152].
Kaminaga and Paleari both disclose multilayer films that comprise an intermediate layer of a polyvinylidene chloride. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize vinylidene chloride/methyl acrylate copolymer as disclosed in Paleari in the barrier layer of Kaminaga motivated by the expectation of forming a gas barrier layer that has adequate barrier properties of the multilayer film.
In regard to claim 3, Kaminaga discloses that the barrier layer is from polyvinylidene chloride [0038], thus the polyvinylidene chloride is present in an amount of from 90 to 100 % based on total weight of the barrier layer. 
In regard to claim 4, modified Kaminaga discloses a barrier film that comprises a seal layer of a low melt point polyolefin, a barrier layer of PVCD, a skin layer of a low melt point polyolefin, a first adhesive tie layer, and a second adhesive tie layer. Modified Kaminaga does not disclose the oxygen transmission rate of the barrier film. The claimed properties are deemed to be inherent to the structure in the prior art since modified Kaminaga teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Modified Kaminaga discloses that the second tie layer is formed of ethylene vinyl acetate copolymer [Paleari 0139 and 0153] which is an ethylene/unsaturated ester copolymer. The second tie layer is in an amount of 100 wt% of the tie layer [Paleari 0153].
 
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga et al. (US 2018/0257834, hereinafter “Kaminaga”) in view of Paleari et al. (US 2013/0251925, hereinafter “Paleari”) in view of Iwu et al. (HDPE Effects on the Heat Sealing Properties of LLDPE, hereinafter “Iwu”).
In regard to claim 5, modified Kaminaga discloses a multilayer plastic film that has an outer seal layer that comprises a low melt polyolefin as previously discussed. 
Modified Kaminaga is silent with regard to the seal layer further comprising a first high melt point polyolefin. 
Iwu discloses that blending HDPE with LLDPE in a sealant layer provides a combination of material toughness, stiffness, and solid heat sealing ability needed for packaging applications (pg. 1165). HDPE inherently has a melting point above 1200C.
Modified Kaminaga and Iwu both disclose the use of LLDPE in sealant layers of packaging films. Thus, it would have been obvious to one of ordinary skill in the art to utilize the HDPE of Iwu in the sealant layer of modified Kaminaga motivated by the expectation of forming a sealant layer with improved material toughness, stiffness, and heat sealing ability (pg. 1165).

Iwu discloses that blending HDPE with LLDPE in a sealant layer provides a combination of material toughness, stiffness, and solid heat sealing ability needed for packaging applications (pg. 1165). HDPE inherently has a melting point above 1200C.
Modified Kaminaga and Iwu both disclose the use of LLDPE in packaging films. Thus, it would have been obvious to one of ordinary skill in the art to utilize the HDPE of Iwu in the skin layer of modified Kaminaga motivated by the expectation of forming a skin layer with improved material toughness, stiffness, and heat sealing ability (pg. 1165).
In regard to claim 6, modified Kaminaga discloses a blend of 65% LLDPE and 35% HDPE (Iwu pg. 1164). It would have been obvious to one of ordinary skill in the art to utilize the blend as disclosed by Iwu for the sealant layer and the skin layer of modified Kaminaga motivated by the expectation of maximizing hot tack values with respect to the sealing temperature (Iwu pg. 1164). 
In regard to claims 7-8, modified Kaminaga discloses blends that comprise 50 wt% HDPE and 50 wt% LLDPE (Iwu pg. 1163). It would have been obvious to one of ordinary skill in the art to utilize the blend as disclosed by Iwu for the sealant layer and the skin layer of Iwu motivated by the expectation of maximizing the heat sealing properties of the blend (pg. 1163).
In regard to claim 9, modified Kaminaga discloses that the first melt point polyolefin is an ethylene/alpha-olefin copolymer of ethylene/octene copolymer [0135 and 0149]. The second low melt point polyolefin comprises ethylene/octene copolymer [0137 and 0154]. The first high melt point polyolefin is HDPE (Iwu pg. 1165).

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga et al. (US 2018/0257834, hereinafter “Kaminaga”) in view Paleari et al. (US 2013/0251925, hereinafter “Paleari”) in view of Yang et al. (US 2019/0263985, hereinafter “Yang”) in view of Planeta et al. (US 2019/0054721, hereinafter “Planeta”).
In regard to claim 10, modified Kaminaga discloses the multilayer plastic film as previously discussed. Modified Kaminaga is silent with regard to the sealant layer further comprising a first cyclic olefin copolymer in an amount of 5 to 30 wt%.
Yang discloses a sealable film that includes polyethylene and about 0.2 wt% to about 10 wt% of branched cyclic olefin copolymer [abstract]. 
It would be have been obvious to one of ordinary skill in the art at the time of the invention to utilize 0.2 wt% to 10 wt% of COC as disclosed by Yang in the sealable layer of modified Kaminaga motivated by the expectation of forming a layer that has enhanced oxygen barrier properties and improved processability [Yang 0013].
Modified Kaminaga is silent with regard to the skin layer further comprising a cyclic olefin copolymer in the amount of from 5 to 30 wt%.
Planeta discloses a multilayer plastic film or sheet having a series of component layer (abstract). The multilayer film is a barrier film [0001]. The multilayer film comprises a sealant layer that is an outer layer [0037]. The sealant layer comprises one or polyolefins [0037]. The sealant layer preferably comprises LLDPE [0037]. The skin layer comprises a blends of COC with PE or PP (homopolymer or copolymer) [0035]. The skin layer is an outer layer [0035]. The barrier layer comprises PVDC [0031]. 
Modified Kaminaga and Planeta both disclose multilayer plastic films that comprise a sealant layer of polyethylene, a barrier layer of PVDC, and a skin layer of polyethylene. Thus, it 
Modified Kaminaga is silent with regard to the amount of COC present in the skin layer. 
Yang discloses a film that includes polyethylene and about 0.2 wt% to about 10 wt% of branched cyclic olefin copolymer [abstract]. 
It would be have been obvious to one of ordinary skill in the art at the time of the invention to utilize 0.2 wt% to 10 wt% of COC as disclosed by Yang in the skin layer of modified Kaminaga motivated by the expectation of forming a layer that has enhanced oxygen barrier properties and improved processability [Yang 0013].
In regard to claim 11, modified Kaminaga discloses that the COC is ethylene/norbornene copolymer [0137].

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga et al. (US 2018/0257834, hereinafter “Kaminaga”) in view of Paleari et al. (US 2013/0251925, hereinafter “Paleari”) in view of Iwu et al. (HDPE Effects on the Heat Sealing Properties of LLDPE, hereinafter “Iwu”) in view of Yang et al. (US 2019/0263985, hereinafter “Yang”) in view of Planeta et al. (US 2019/0054721, hereinafter “Planeta”).
In regard to claim 12, modified Kaminaga discloses the multilayer film as previously discussed. Modified Kaminaga discloses a blend of 65% LLDPE and 35% HDPE (Iwu pg. 1164). It would have been obvious to one of ordinary skill in the art to utilize the blend as disclosed by Iwu for the sealant layer and the skin layer of Iwu motivated by the expectation of 
In regard to claims 13-14, modified Kaminaga discloses blends that comprise 50 wt% HDPE and 50 wt% LLDPE (Iwu pg. 1163). It would have been obvious to one of ordinary skill in the art to utilize the blend as disclosed by Iwu for the sealant layer and the skin layer of Iwu motivated by the expectation of maximizing the heat sealing properties of the blend (pg. 1163). Modified Kaminaga discloses a sealable film that includes polyethylene and about 0.2 wt% to about 10 wt% of branched cyclic olefin copolymer [abstract].  It would be have been obvious to one of ordinary skill in the art at the time of the invention to utilize 0.2 wt% to 10 wt% of COC as disclosed by Yang in the sealable layer and the skin layer of modified Kaminaga motivated by the expectation of forming a layer that has enhanced oxygen barrier properties and improved processability [Yang 0013].

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga et al. (US 2018/0257834, hereinafter “Kaminaga”) in view of Paleari et al. (US 2013/0251925, hereinafter “Paleari”) in view of Planeta et al. (US 2019/0054721, hereinafter “Planeta”).
In regard to claims 16-17, Modified Kaminaga discloses the multilayer film as previously disclosed. Modified Kaminaga is silent with regard to a third and fourth tie layer.

Modified Kaminaga and Planeta both disclose multilayer films that comprise a PVDC barrier layer. Thus, it would have been obvious to one of ordinary skill in the art to utilize a third and fourth tie layer as disclosed in Planeta in the multilayer film structure of modified Kaminaga motivated by the expectation of forming a multilayer film with excellent bonding between layers [Planeta 0024].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues that Paleari discloses heat-shrinkable films, thus, would not be applicable for “autoclavable films”. The examiner has removed Paleari as a primary reference. Paleari is used as a secondary reference within the current rejection. The examiner notes that Paleari does not disclose all the features of the present claimed invention, Paleari is used as In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, that low melting point polyolefins are known polymers in skin layers and sealant layers of multilayer packaging materials. Thus, in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782